Case 18-62370-wlh        Doc 80    Filed 08/04/21 Entered 08/04/21 13:59:05          Desc Main
                                   Document      Page 1 of 4



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

IN RE:                                                :         CHAPTER 7
                                                      :
CONNIE SANDERS,                                       :         CASE NO. 18-62370-WLH
                                                      :
         Debtor.                                      :

                                 CERTIFICATE OF SERVICE

     I, S. Gregory Hays, Chapter 7 Trustee, certify that I am over the age of 18 and that on this
date, I served a copy of the foregoing AMENDED NOTICE OF TRUSTEE’S FINAL
REPORT AND APPLICATIONS FOR COMPENSATION AND DEADLINE TO
OBJECT (NFR) by first class U.S. Mail, with adequate postage prepaid, on the persons or
entities at the addresses stated on the attached Exhibit “A”.

         This 4th day of August, 2021.

                                                       /s/ S. Gregory Hays
                                                      S. Gregory Hays
                                                      Chapter 7 Trustee

Hays Financial Consulting, LLC
2964 Peachtree Rd, N.W
Suite 555
Atlanta, Georgia 30305
(404) 926-0060
Case 18-62370-wlh   Doc 80   Filed 08/04/21 Entered 08/04/21 13:59:05   Desc Main
                             Document      Page 2 of 4




                                  Exhibit “A”
            Case 18-62370-wlh     Doc 80   Filed 08/04/21 Entered 08/04/21 13:59:05       Desc Main
                                           Document      Page 3 of 4
AFNI                                 Amazon Prime/Chase                   Amazon Prime/Chase
1310 Martin Luther King Drive        Po Box 1423                          Po Box 1423
PO Box                               Charlotte, NC 28201-1423             Charlotte, NC 28201-1423
Bloomington, IL 61702-3517


Best Buy                             Capital One Bank (USA), N.A.         Capital One MasterCard
P.O. Box 9001007                     PO Box 71083                         PO Box 71083
Louisville, KY 40290-1007            Charlotte, NC 28272-1083             Charlotte, NC 394.75



Carnival MasterCard                  Connie Sanders                       Directv, LLC
PO Box 60517                         1196 Lincoln Drive                   by American InfoSource as agent
City Of Industry, CA 91716           Marietta, GA 30066-2832              PO Box 5008
                                                                          Carol Stream, IL 60197-5008


Directv, LLC                         Douglas Davis, Esq.                  Holland America Visa
by American InfoSource as agent      Davis Lawyers LLC                    PO Box 60517
4515 N Santa Fe Ave                  5445 Peachtree Dunwoody Rd           City of Industry, CA 91716-0517
Oklahoma City, OK 73118              Atlanta, GA 30342


HSN                                  Ian M. Falcone                       Internal Revenue Service
PO box 659707                        The Falcone Law Firm, P.C.           PO Box 7346
San Antonio, TX 78265-9707           363 Lawrence Street                  Philadelphia, PA 19101-7346
                                     Marietta, GA 30060-2056


Jason R. Curles, Esq.                JPMORGAN CHASE BANK N A              King III SBW LLC
Taylor English                       Bankruptcy Mail Intake Team          c/o T.Owen Farist, Esq.
1600 Parkwood Circle, Ste 400        700 Kansas Lane,Floor 01             49 Atlanta St
Atlanta, GA 303329-2119              MONROE LA 71203-4774                 Marietta, GA 30060


KMMP Homes LLC                       Michael J. Bargar                    Mighty Oak, LLC
c/o T. Owen Farist, Esq.             Arnall Golden Gregory, LLP           c/o Marcus Whitesides
49 Atlanta St                        Suite 2100                           3183 Buck Way,
Marietta, GA 30060                   171 17th Street, N.W.                Alpharetta, GA 30004
                                     Atlanta, GA 30363-1031
Office of the US Trustee             Parkwest Gallery                     PRA Receivables Mgt, LLC
362 Richard Russell Building         PO Box 960061                        PO Box 41021
75 Ted Turner Drive, SW              Orlando, FL 32896-0061               Norfolk, VA 23541
Atlanta, GA 30303-3315


PYOD, LLC                            Quantum3 Group LLC                   Receivables Performance Mgt. LLC
Resurgent Capital Services           as agent for Comenity Capital Bank   Directv
PO Box 19008                         PO Box 788                           20816-44th, Avenue W
Greenville, SC 29602                 Kirkland, WA 98083-0788              Lynnwood, WA 98036


Shannon Collier PC                   Slate/Chase                          Slate/Chase
The Law Office of                    PO Box 1423                          PO Box 1423
Shannan S Collier PC                 Charlotte, NC 28201-7674             Charlotte, NC 28201-7674
100 Galleria Pkwy, Ste 1010
Atlanta GA 30339
            Case 18-62370-wlh   Doc 80   Filed 08/04/21 Entered 08/04/21 13:59:05    Desc Main
                                         Document      Page 4 of 4
Slipakoff & Slomka, PC             Steve Yaklin                       Stogner Law LLC
2859 Paces Ferry Rd, SE,           King & Yaklin LLP                  1925 Vaughn Road
Suite 1700                         192 Anderson Street, Suite 125     Suite 105
Atlanta, GA 30339                  Marietta, GA 30090                 Kennesaw, GA 30144


Synchrony Bank                     T Farist Owen, Esq.                Todd E. Hatcher
c/o PRA Receivables Mgt, LLC       Gregory, Doyle,Calhoun             Gregory, Doyle,Calhoun
PO Box 41021                       49 Atlanta Street                  49 Atlanta Street
Norfolk, VA 23541                  Marietta, GA 30060                 Marietta, GA 30060-1977


United States Attorney             William Brannen
Northern District of Georgia       c/o T. Owen Fanist, Esq.
75 Ted Turner Dr SW, Ste 600       49 Atlanta St
Atlanta GA 30303-3309              Marietta, GA 30060
